894 N.E.2d 502 (2008)
In the Matter of Walter J. ALVAREZ, Respondent.
No. 45S00-0404-DI-151.
Supreme Court of Indiana.
January 3, 2008.

ORDER GRANTING HEARING OFFICER EXTENSION OF TIME TO MAKE WRITTEN SUBMISSION RESPONDING TO SHOW CAUSE ORDER
This Court appointed Lizbeth Pease to serve as the hearing officer in this case on June 18, 2004. The parties submitted agreed facts, the case has been briefed, and it has been pending before the hearing officer since April 11, 2005. On June 29, 2007, the Court issued an "Order Directing Expedited Resolution," requiring the hearing officer to submit findings of fact and any recommendations to this Court within 30 days of the date of the order. The hearing officer did not comply. The hearing officer failed to respond to four attempts by this Court's Administration Division to contact her by telephone in September 2007, and failed to respond to a letter from the Division dated October 5, 2007. On December 18, 2007, this Court entered an order directing the hearing officer to show cause in writing why she should not be held in contempt of this Court for failure to comply with this Court's "Order Directing Expedited Resolution." The order ("Show Cause Order") stated that the hearing officer's submission must be physically received by the Clerk's office no latter than noon, December 27, 2007. The hearing officer made no response.
On January 2, 2008, a member of this Court's Administration Division spoke by telephone with the hearing officer. In response, the hearing officer faxed to the Administration Division a "Motion Of Hearing Officer For Extension Of Time" (which has no certificate of service), in which she states the Show Cause Order was received on December 21 but she was not available in her office until after the submission was due. She requests an extension of time for her submission to January 4, 2008.
Although it is unclear at this point whether the hearing officer's motion for extension of time has been properly filed and served, the Court will grant a short extension of time. The Court ORDERS the hearing officer, Lizbeth Pease, to show cause in writing why she should not be held in contempt of this Court for failure to comply with this Court's Order Directing *503 Expedited Resolution and its Show Cause Order. The hearing officer's written submission must be physically received by the Clerk's office no latter than noon, January 4, 2008.
The Clerk of this Court is directed to serve a certified copy of this Order upon the hearing officer, Lizbeth Pease, by delivering a copy to her personally at her business address as shown on the Roll of Attorneys, i.e., Lizbeth W. Pease, Nichols & Wallsmith, 54 E. Washington Street, Knox, Indiana 46534. The Clerk of this Court is also directed to fax a copy of this Order to the hearing officer at (574) 772-7036.
The Clerk of this Court is further directed to provide notice of this Order to the parties or their attorneys.
All Justices concur.